Thompson, J.,
concurs in part and dissents in part, and votes to dismiss the appeal from the judgment, but to reverse the order insofar as appealed from and vacate the judgment on the law, and grant the petition to the extent of directing the Common Council of the City of White Plains to consider the petitioner’s application for a zoning change, with the following memorandum: I am unable to concur in the determination reached by Special Term and affirmed by the majority that the Common Council of the City of White Plains should not be required to consider and vote on the petitioner’s application to have a certain parcel of property rezoned. I believe the majority’s position entails a misreading of the provisions of General City Law § 83 which have been incorporated by reference, in pertinent part, in Zoning Ordinance of the City of White Plains § 12.4. I further believe that the majority misapprehends the case law construing the provisions of General City Law § 83. Accordingly, I dissent and vote to reverse the order of Special Term to the extent that it ruled that the Common Council need not consider the petitioner’s application and to direct the respondents to consider the petitioner’s application formally pursuant to General City Law § 83.
General City Law § 83 provides, in relevant part, that: "Wherever the owners of fifty per centum or more of the *389frontage in any district or part thereof shall present a petition duly signed and acknowledged to the common council, requesting an amendment, supplement, change or repeal of the regulations prescribed for such district or part thereof, it shall be the duty of the council to vote upon said petition within ninety days after filing of the same by the petitioners with the secretary of the council.”
General City Law § 83 has been incorporated into Zoning Ordinance of the City of White Plains § 12.4. Zoning Ordinance of the City of White Plains § 12.4 further explicitly provides that consideration by the Common Council of a petition presented by 50% or more of the frontage in the district is mandatory.
The property which is the subject of petitioner’s rezoning application is situated in a zoning district classified as Rl-12.5 which permits single-family dwellings on minimum building lots of 12,500 square feet. The Rl-12.5 zoning classification applies to two noncontiguous areas of the City of White Plains. The petitioner is the owner of more than 50% of the frontage of that part of the district for which the zoning change is sought. However, petitioner is not the owner of 50% or more of the frontage of the entire noncontiguous Rl-12.5 district nor is it the owner of 50% of the frontage of that portion of the Rl-12.5 zone in which it is located.
Special Term construed the language of General City Law § 83 to mean that the Common Council of the City of White Plains was not required to consider and vote on the petitioner’s application for a zoning change unless the application is filed by the owners of at least 50% of the frontage of the property in the total Rl-12.5 zone or of the frontage of the property within the part of the district in which the property is situated. The majority concur in this statutory interpretation. I disagree.
Contrary to the view expressed by the majority, I believe the plain meaning of this statute mandates that the petition be signed by the owners of at least 50% of the frontage in that part of the district for which a zoning change is sought. The respondents’ contention, credited by Special Term, that the language "or part thereof’ contained in General City Law § 83 refers to the entire contiguous portion of the district has no basis in the statutory language. The construction urged by the respondents would produce the absurd result of requiring that the owners of parcels in an entire contiguous area which has the same zoning restrictions seek a zoning change even if the zoning change sought would be warranted in only a small *390portion of the district. The practical effect of such an interpretation is to deny a substantial landowner access to the legislative process for the simple purpose of having its application for a zoning change considered. I simply cannot countenance such a strained interpretation of the plain language of the statute.
Moreover, the majority’s summary rejection of the case of Miner v City of Yonkers (19 Misc 2d 321, affd 9 AD2d 907, lv denied 10 AD2d 647, lv denied 8 NY2d 784) as support for the interpretation urged herein lacks any firm basis. Their reading of Miner is simply that a city’s Common Council may elect to amend a zoning ordinance even absent the requisite petition. I interpret the Miner decision as having more far-reaching implications. Close scrutiny of the Miner decision reveals that the interpretation of General City Law § 83 contemplated therein requires only that a petition for a zoning change include signatures of 50% of the owners of land in the area to be rezoned.
I would further note that determination of the matter before us does not require improper judicial interference in the exercise of legislative discretion as condemned by the courts of this State (see, Matter of Southern Dutchess Country Club v Town Bd., 25 AD2d 866, affd 18 NY2d 870; Homefield Assn. v Frank, 273 App Div 788, affd 298 NY 524), but merely calls for an inquiry into the improper refusal of the Common Council to exercise its legislative power by entertaining an application for a zoning change. I recognize that if the Common Council had made a determination thereon after proper consideration, any further consideration by the courts should be foreclosed (cf. Matter of Gellis v Clark, 32 Misc 2d 597, 600).
Lastly, if the petitioner’s application was formally considered in the proper exercise of the common council’s legislative authority, compliance with the State Environmental Quality Review Act would also be required. Accordingly, in my view, the respondents are mandated to initiate an environmental review upon consideration of the petitioner’s application.